DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 01/21/2022.
Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6 and 8-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Oh et al. (US 2013/0340824).
Addressing claims 1-4, 11 and 17-18, Oh discloses a silicon nanostructured device (a solar cell, fig. 5) comprising: 
a non-nanostructured polycrystalline silicon substrate 110 (multi-crystalline silicon wafer, [0033]);
a nanostructured area including nanostructures 210 disposed on and contacting a surface of the polycrystalline silicon substrate (fig. 4);
a passivating layer 564 coating the nanostructured area, the passivating layer comprising silicon dioxide [0066];
a first contact 570 comprising a comb-like pattern of metal [0056]  directly physically contacting some of the nanostructures but not each of the nanostructures (fig. 5), and electrically contacting each of the nanostructures in the nanostructured area (fig. 5), the first contact formed by a process including screen printing a metal-containing paste onto the nanostructures [0056];
a p-n junction only below the nanostructured area (paragraph [0054] discloses the emitter 330 is n-type emitter and paragraph [0033] discloses the base is a p-type base; paragraph [0054] also discloses that the emitter 330 can be p-type and the base is n-type; therefore, the interface between the emitter and the base is the claimed p-n junction only below the nanostructured area); and
a second metal contact 578 in electrical contact with the substrate.

Addressing claims 5-6, claim 13 of Oh recites the lateral dimension, which corresponds to the claimed cross-sectional diameter, between 80 to 150 nm that fall within the claimed range.  Claim 13 also recites the height or the length of the nanostructures is less than 500 nm that encompasses the claimed range.

Addressing claim 8, fig. 4 of Oh shows the nanostructures are tapered such that bases of the nanostructures on average have larger diameters than tips of the nanostructures.

Addressing claims 9-10, Oh discloses in paragraph [0056] the contact 570 is silver and the contact 578 is aluminum.

Addressing claims 12-16, the claims are drawn to the process of forming the first contact, the second contact and the device that does not structurally differentiate the claimed first and second contacts and the device from that of the prior art (MPEP 2113).  What are the structural differences between the first contact, the second contact and the device that are formed by the claimed process and those of the prior art?

Addressing claim 19, fig. 5 shows the first contact 570 having a finger line array (the portions that extend into and between the nanostructures) and crossed bus bars (the portions above the portions that extend into and between the nanostructures).

Addressing claim 20, fig. 5 shows the first contact 570 having the metal pattern as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2013/0340824).
Addressing claim 7, Oh does not explicitly disclose one third to one half of a volume of the nanostructured are is silicon; however, Oh discloses that the amount of nanostructures in the nanostructured area, which corresponds to the amount of silicon in the nanostructured area, is adjusted by removal of some material to optimize the response to the targeted wavelength, to optimize suppression of reflectance and surface area in the nanostructured area [0044-0045].  Therefore, one of ordinary skill in the art would have arrived at the claimed range of one third to one half of a volume of the nanostructured area is silicon when performing routine experimentation with the amount of nanostructures in the nanostructured area in order to optimize the response to the targeted wavelength, to optimize suppression of reflectance and surface area in the nanostructured area [0044-0045].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/03/2022